EXHIBIT 10.6

 

TECHNOLOGY PRODUCTS SERVICES AGREEMENT, dated as of December 21, 2012, between
ALTISOURCE SOLUTIONS S.À R.L., a private limited liability company organized
under the laws of the Grand Duchy of Luxembourg (together with its parent and
subsidiaries, “Altisource”), and ALTISOURCE ASSET MANAGEMENT CORPORATION, a
corporation organized under the laws of the U.S. Virgin Islands (together with
any subsidiaries, “AAMC”) (each, a “Party,” and collectively, the “Parties” or
“parties”).

 

RECITALS

 

WHEREAS, Altisource and AAMC are parties to a Separation Agreement dated as of
December 21, 2012 (the “Separation Agreement”), pursuant to which Altisource
will (i) separate the AAMC Business (as defined in the Separation Agreement) and
(ii) distribute (the “Separation”) to the holders of shares of Altisource’s
outstanding capital stock all of the outstanding capital stock of AAMC;

 

WHEREAS, following the Separation, AAMC will operate the AAMC Business, and
Altisource will operate the Altisource Business (as defined in the Separation
Agreement); and

 

WHEREAS, following the Separation, AAMC desires to receive, and Altisource is
willing to provide, or cause to be provided, certain technology products
services in connection with the AAMC Business, in each case subject to the terms
and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the parties agree as follows:

 

1.                                      Definitions.

 

(a)                                 Capitalized terms used herein and not
otherwise defined have the meanings given to such terms in the Separation
Agreement.

 

(b)                                 For the purposes of this Agreement, the
following terms shall have the following meanings:

 

“Agreement” means this Technology Products Services Agreement, including the
Schedules hereto, any Technology Products Letter, any Fee Letter and any SOWs
entered into pursuant to Section 2(b).

 

“Applicable Services” means business process outsourcing services of the type
provided in the ordinary course of business of the Providing Party as of the
date of this Agreement.

 

“Business Day” means any day on which commercial banks are not authorized or
required by law to close in New York, New York.

 

“Customer Party” means a party in its capacity of receiving a Service hereunder,
including AAMC.

 

1

--------------------------------------------------------------------------------


 

“Fixed Price Project” means any Service designated as such on Schedule I or in a
SOW.

 

“Fully Allocated Cost” means, with respect to provision of the Services, the
all-in cost of the Providing Party’s provision of such Services, including a
share of direct charges of the function providing such Services, and including
allocable amounts to reflect compensation and benefits, technology expenses,
occupancy and equipment expense, and third-party payments incurred in connection
with the provision of such Services, but shall not include any Taxes payable as
a result of performance of such Service.

 

“Providing Party” means a party in its capacity of providing a Service
hereunder, including Altisource.

 

“Services” means the services set forth on Schedule I and/or in any SOWs, as the
context requires.

 

“SOW” means a statement of work entered into between the parties on an as-needed
basis to describe a particular service that is not covered specifically in a
schedule hereto, but has been agreed to be provided pursuant to the terms of
this Agreement except as otherwise set forth in such SOW.

 

“Term” means, collectively, the Initial Term and any Renewal Term hereof.

 

2.                                      Provision of Services.

 

(a)                                 Generally.  Subject to the terms and
conditions of this Agreement, Altisource shall provide, or cause to be provided,
to AAMC, the services set forth on Schedule I, for the periods commencing on the
date hereof through the respective period specified on Schedule I (the “Service
Period”), unless such period is earlier terminated in accordance with Section 5.

 

(b)                                 Statements of Work.  In addition to the
services set forth on Schedule I, from time to time during the term of this
Agreement the parties shall have the right to enter into SOWs to set forth the
terms of any related or additional services to be performed hereunder.  Any SOW
shall be agreed to by each party, shall be in writing and (I) shall contain, to
the extent applicable: (i) the identity of each of the Providing Party and the
Customer Party; (ii) a description of the Services to be performed thereunder;
(iii) the applicable Performance Standard for the provision of such Service, if
different from the Performance Standard; (iv) a description of the penalties of
nonperformance and the incentives for performance in accordance with the
applicable Performance Standard; (v) a description of the Customer Party’s
criteria for evaluating the acceptance of deliverables; (vi) the amount,
schedule and method of compensation for provision of such Service; and (vii) the
Customer Party’s standard operating procedures for receipt of services similar
to such Service, including operations, compliance requirements and related
training schedules; and (II) may contain (i) a description of the renewal option
for such SOW; (ii) information technology support requirements of the Customer
Party with respect to such Service; (iii) training and support commitments with
respect to such Service; (iv) the number of full-time employees required for
such Service; and (v) any other terms the parties

 

2

--------------------------------------------------------------------------------


 

desired by.  For the avoidance of doubt, the terms and conditions of this
Agreement shall apply to any SOW.

 

(c)                                  The Services shall be performed on Business
Days during hours that constitute regular business hours for each of Altisource
and AAMC, unless otherwise agreed or as provided on Schedule I, or an applicable
SOW. No Customer Party shall resell, subcontract, license, sublicense or
otherwise transfer any of the Services to any Person whatsoever or permit use of
any of the Services by any Person other than by the Customer Party directly in
connection with the conduct of the Customer Party’s respective business in the
ordinary course of business.

 

(d)                                 Notwithstanding anything to the contrary in
this Section 2 (but subject to the second succeeding sentence), the Providing
Party shall have the exclusive right to select, employ, pay, supervise,
administer, direct and discharge any of its employees who will perform
Services.  The Providing Party shall be responsible for paying such employees’
compensation and providing to such employees any benefits. With respect to each
Service, the Providing Party shall use commercially reasonable efforts to have
qualified individuals participate in the provision of such Service;  provided, 
however, that (i) the Providing Party shall not be obligated to have any
individual participate in the provision of any Service if the Providing Party
determines that such participation would adversely affect the Providing Party;
and (ii) none of the Providing Party shall be required to continue to employ any
particular individual during the applicable Service Period.

 

3.                                      Standard of Performance.  The Providing
Party shall use commercially reasonable efforts to provide, or cause to be
provided, to the Customer Party, each Service with such quality standards,
service level requirements, specifications and acceptance criteria identified in
the respective SOW (including any “Critical Performance Standards” as identified
in any therein) (the “Performance Standard”), unless otherwise specified in this
Agreement.  Notwithstanding the foregoing, no Providing Party shall have any
obligation hereunder to provide to any Customer Party any improvements,
upgrades, updates, substitutions, modifications or enhancements to any of the
Services unless otherwise specified in the Technology Products Letter or
applicable SOW.  The Customer Party acknowledges and agrees that the Providing
Party may be providing services similar to the Services provided hereunder
and/or services that involve the same resources as those used to provide the
Services to its business units and other third parties.

 

4.                                      Fees for Services.

 

(a)                                 As compensation for a particular Service,
the Receiving Party agrees to pay to the Providing Party the Fully Allocated
Cost of providing the Services in accordance with this Agreement or, with
respect to any SOW, the amount set forth therein.

 

(b)                                 The Customer Party shall not be obligated to
pay fees for (i) new Services, other than Additional Services or Services
requested pursuant to a SOW, which the Providing Party performs without the
authorization of the Customer Party or (ii) Services not provided due to a Force
Majeure Event (as defined below).

 

3

--------------------------------------------------------------------------------


 

(c)                                  The Providing Party shall submit statements
of account to the Customer Party (including any Sales Tax, as defined in Section
16) on a monthly basis with respect to all amounts payable by the Customer Party
to the Providing Party hereunder (the “Invoiced Amount”), setting out the
Services provided (by reference to the particular SOW, if applicable), and the
amount billed in United States dollars to the Customer Party as a result of
providing such Services.  The Customer Party shall pay the Invoiced Amount to
the Providing Party by wire transfer of immediately available funds to an
account or accounts specified by the Providing Party, or in such other manner as
specified by the Providing Party in writing, or as otherwise reasonably agreed
to by the Parties, within 30 days of the date of delivery to the Customer Party
of the applicable statement of account; provided, that, in the event of any
dispute as to an Invoiced Amount, the Customer Party shall pay the undisputed
portion, if any, of such Invoiced Amount in accordance with the foregoing, and
shall pay the remaining amount, if any, promptly upon resolution of such
dispute.

 

(d)                                 The Providing Party shall maintain books and
records adequate for the provision of the Services.  At its own expense, the
Customer Party may request an audit of the books and records of the Providing
Party to determine performance in accordance with Section 4(c).  If such audit
reveals an underpayment of fees, the Customer Party shall promptly pay the
underpayment amount in accordance with the terms of this Agreement.  If such
audit reveals an overpayment of fees, the Providing Party shall promptly refund
the overpayment amount in accordance with Section 4(c).

 

(e)                                  The Providing Party may, in its discretion
and without any liability, suspend any performance under this Agreement upon
failure of the Customer Party to make timely any payments required under this
Agreement beyond the applicable cure date specified in Section 6(b)(1) of this
Agreement.

 

(f)                                   In the event that the Customer Party does
not make any payment required under the provisions of this Agreement to the
Providing Party when due in accordance with the terms hereof, the Providing
Party may, at its option, charge the Customer Party interest on the unpaid
amount at the rate of 2% per annum above the prime rate charged by JPMorgan
Chase Bank, N.A. (or its successor). In addition, the Customer Party shall
reimburse the Providing Party for all costs of collection of overdue amounts,
including any reasonable attorneys’ fees.

 

5.                                      Term.

 

(a)                                 Initial Term.  The initial term of this
Agreement shall commence on the Distribution Date and shall continue in full
force and effect subject to Section 5(c) hereof until the date that is fifteen
(15) years from the Distribution Date (the “Initial Term”), or the earlier date
upon which this Agreement has been otherwise terminated in accordance with
Section 5(c) hereof.

 

(b)                                 Renewal Term. This Agreement will
automatically renew for successive terms of one (1) year (each, a “Renewal
Term”) unless either Party decides that it does not wish to renew this Agreement
or any particular Service or Additional Services set forth on a SOW hereunder
before the expiration of the Initial Term or any Renewal Term, as applicable, by

 

4

--------------------------------------------------------------------------------


 

notifying the other Party in writing at least six (6) months before the
completion of the Initial Term or Renewal Term, as applicable.

 

(c)                                  In the event either party decides that it
does not wish to renew this Agreement or any particular Service or SOW hereunder
upon the expiration of the Initial Term or any Renewal Term, as applicable, such
party shall so notify the other party at least nine (9) months before the
completion of the Initial Term or Renewal Term, as applicable.

 

6.                                      Termination.

 

(a)                                 Termination by Customer Party.  During the
term of this Agreement, the Customer Party may terminate a particular Service or
SOW in the event any of the following occurs with respect to such Service or SOW
(or, with respect to items (2) and (7) below, Customer may terminate the
Agreement in its entirety):

 

(1)         if the Customer Party is prohibited by law from receiving such
Services from the Providing Party;

 

(2)         in the event of a material breach of any covenant or representation
and warranty contained herein or otherwise directly relating to or affecting the
Services to be provided hereunder of the Providing Party that cannot be or has
not been cured by the 60th day from the Customer Party’s giving of written
notice of such breach to the Providing Party, which notice shall be given within
45 days of the later of the occurrence of such breach or Customer Party’s
discovery of such breach;

 

(3)         if the Providing Party fails to comply with all applicable
regulations to which the Providing Party is subject directly relating to or
affecting the Services to be performed hereunder, which failure cannot be or has
not been cured by the 60th day from the Customer Party’s giving of written
notice of such failure to the Providing Party, which such notice shall be given
within 45 days of the later of the occurrence of such failure or Customer
Party’s discovery of such failure;

 

(4)         if the Providing Party providing Services hereunder is cited by a
Governmental Authority for materially violating any law governing the
performance of a Service, which violation cannot be or has not been cured by the
60th day from the Customer Party’s giving of written notice of such citation to
the Providing Party, which such notice shall be given within 45 days of the
later of the occurrence of such citation or Customer Party’s discovery of such
citation;

 

(5)         if the Providing Party fails to meet any Critical Performance
Standard for a period of two consecutive months or three nonconsecutive months
in any rolling 12-month period, which failure cannot be or has not been cured by
the 60th day from the Customer Party’s giving of written notice of such failure
to the Providing Party, which such notice shall be given within 45

 

5

--------------------------------------------------------------------------------


 

days of the later of the occurrence of such failure or Customer Party’s
discovery of such failure;

 

(6)         if the Providing Party fails to meet any Performance Standard for a
period of two consecutive months or four nonconsecutive months in any rolling
12-month period, which failure cannot be or has not been cured by the 60th day
from the Customer Party’s giving of written notice of such failure to the
Providing Party, which such notice shall be given within 45 days of the later of
the occurrence of such failure or Customer Party’s discovery of such failure;

 

(7)         if the Providing Party (A) becomes insolvent, (B) files a petition
in bankruptcy or insolvency, is adjudicated bankrupt or insolvent or files any
petition or answer seeking reorganization, readjustment or arrangement of its
business under any law relating to bankruptcy or insolvency, or if a receiver,
trustee or liquidator is appointed for any of the property of the other party
and within 60 days thereof such party fails to secure a dismissal thereof or (C)
makes any assignment for the benefit of creditors, which bankruptcy, insolvency
or assignment cannot be or has not been cured by the 60th day from the Customer
Party’s giving of written notice of such event to the Providing Party, which
such notice shall be given within 45 days of the later of the occurrence of such
event or Customer Party’s discovery of such event; and

 

(8)         in the event of any material infringement of such Customer Party’s
intellectual property, including intellectual property developed hereunder
pursuant to Section 10 below, by the Providing Party, which infringement cannot
be or has not been cured by the 60th day from the Customer Party’s giving of
written notice of such event to the Providing Party, which such notice shall be
given within 45 days of the later of the occurrence such event or Customer
Party’s discovery of such event.

 

For the avoidance of doubt, with respect to all items except item (1) above, if
the Providing Party has cured the underlying event or circumstance giving rise
to written notice of the same, within the time period specified above, the
Customer Party may not terminate this Agreement or the applicable Service or
SOW; provided, however, that the Customer Party may, if it so states in the
written notice required to be provided to the Providing Party pursuant to the
above, cause the Providing Party to suspend the Service performed under this
Agreement or the applicable SOW until the Providing Party has cured such breach,
failure, insolvency, bankruptcy or assignment, as the case may be.  Furthermore,
if the Providing Party is unable to effect a cure of the event or circumstance
occurring under this Section 6(a) within the time period specified, despite a
good faith effort to effect such cure, the Customer Party shall allow the
Providing Party such additional time as reasonably required to effect such cure
without termination of this Agreement or the applicable Service or SOW, but in
no event shall such additional time exceed 90 days unless otherwise agreed by
the parties.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Termination by Providing Party.  During the
term of this Agreement, the Providing Party may terminate this Agreement or the
particular Service or SOW only:

 

(1)         if the Customer Party fails to make any payment for any portion of
Services the payment of which is not being disputed in good faith by the
Customer Party, which payment remains unmade by the 90th day from the Providing
Party’s giving of written notice of such failure to the Customer Party;

 

(2)         if the Customer Party providing Services hereunder, or the Providing
Party receives an order from a Governmental Authority prohibiting the
performance of the Services;

 

(3)         if the Providing Party providing Services hereunder is notified by a
Governmental Authority, due to the actions of the Customer Party, for materially
violating any law governing the performance of a Service, which violation cannot
be or has not been cured by the Customer Party by the 60th day from the receipt
of notice of such violation;

 

(4)         if the Customer Party (A) becomes insolvent, (B) files a petition in
bankruptcy or insolvency, is adjudicated bankrupt or insolvent or files any
petition or answer seeking reorganization, readjustment or arrangement of its
business under any law relating to bankruptcy or insolvency, or if a receiver,
trustee or liquidator is appointed for any of the property of the other party
and within 60 days thereof such party fails to secure a dismissal thereof or (C)
makes any assignment for the benefit of creditors;

 

(5)         in the event of any material infringement of such Providing Party’s
intellectual property, including intellectual property developed hereunder
pursuant to Section 10 below, by the Customer Party; and

 

(6)         in the event of a material breach of any covenant or representation
and warranty contained herein or otherwise directly relating to or affecting the
Services to be provided hereunder of the Customer Party that cannot be or has
not been cured by the 60th day from the Providing Party’s giving of written
notice of such breach to the Customer Party.

 

For the avoidance of doubt, with respect to items (3) and (6) above, if the
Customer Party has cured the underlying event or circumstance giving rise to
written notice of the same, within the time period specified above, the
Providing Party may not terminate this Agreement or the applicable Service or
SOW; provided, however, that the Providing Party may, if it so states in the
written notice required to be provided to the Customer Party pursuant to the
above, suspend the Service performed hereunder or under the applicable SOW until
the Customer Party has cured such violation or breach, as the case may be. 
Furthermore, if the Customer Party is unable to effect a cure of the event or
circumstance occurring under this Section 6(b) within the time period specified,
despite a good faith effort to effect such cure, Providing Party shall allow
Customer Party such additional time as reasonably required to effect

 

7

--------------------------------------------------------------------------------


 

such cure without termination of this Agreement or the applicable Service or
SOW, but in no event shall such additional time exceed 90 days unless otherwise
agreed by the parties.

 

(c)                                  Termination for Convenience.  Any Service
or SOW may be terminated in whole or in part by the Customer Party on not less
than 90 days’ written notice of such termination to the Providing Party in the
event the Customer Party discontinues the line of business receiving such
Services.  In the event the Customer Party terminates such Service or SOW in
accordance with this Section 6(c) unless otherwise set forth herein or in the
applicable SOW, such party shall be responsible for payment of any costs and
expenses of the Providing Party that are directly related to or resulting from
the early termination of such Service or SOW, including, but not limited to, (i)
costs and expenses relating to the re-employment or termination of a Providing
Party’s employee who had been previously engaged in providing the Services
governed by the terminated Service or SOW, (ii) costs and expenses relating to
existing contracts with third parties that had been entered into by the
Providing Party solely for the provision of Services under such terminated
Service or SOW and (iii) costs and expenses relating to facilities, hardware and
equipment (including depreciation) used solely for the purpose of providing such
Service or SOW.

 

(d)                                 Wind-Down Period.  During the period that is
six (6) months prior to the date of termination of this Agreement, the Providing
Party shall have no obligation to (i) expand the scope of its Services under
this Agreement or any SOW, (ii) perform any new or additional Services under
this Agreement or any SOW, or (iii) invest in hardware, software or equipment
for performance against a Service or SOW.

 

(e)                                  Post-Termination Services.  Upon
termination of this Agreement, any SOW or any Services, for any reason
whatsoever, the Customer Party may elect to purchase post-termination services
from the Providing Party for a period of 270 days from the date on which this
Agreement terminates on the current terms hereunder or in place under the
applicable SOW(s).

 

(f)                                   Effects of Termination.

 

(1)         Upon the early termination of any Service pursuant to this Section 6
or upon the expiration of the applicable Service Period, following the effective
time of the termination, the Providing Party shall no longer be obligated to
provide such Service; provided that the Customer Party shall be obligated to
reimburse the Providing Party for any reasonable out-of-pocket expenses or costs
attributable to such termination unless otherwise provided herein or in the
applicable SOW(s).

 

(2)         No termination, cancelation or expiration of this Agreement shall
prejudice the right of either party hereto to recover any payment due at the
time of termination, cancelation or expiration (or any payment accruing as a
result thereof), nor shall it prejudice any cause of action or claim of either
party hereto accrued or to accrue by reason of any breach or default by the
other party hereto.

 

8

--------------------------------------------------------------------------------


 

(3)         Notwithstanding any provision herein to the contrary, Sections 4, 9
and 12 through 22 of this Agreement shall survive the termination of this
Agreement.

 

7.                                      Change Order Procedures; Temporary
Emergency Changes.

 

(a)                                 The parties hereto may change the nature and
scope of Services provided hereunder or under any SOW by mutual agreement.  The
party seeking the change shall submit a request containing: (i) the identity of
the party requesting such change; (ii) the reason(s) for the change; (iii) a
description of the requested change; and (iv) a timetable for the implementation
of the change.  The non-requesting Party shall have 30 Business Days to consider
the suggested change and either approve or decline such change.  For the
avoidance of doubt, no change to any Service or SOW will become part of the
Performance Standard for such Service or SOW without the Providing Party’s prior
approval.

 

(b)                                 The parties hereto agree to cooperate in
good faith to determine and implement additional procedures for change orders as
needed.

 

(c)                                  Notwithstanding the foregoing, in the event
the Providing Party is unable to contact the Customer Party’s designated contact
for a specific Service or SOW after reasonable effort, the Providing Party may
make temporary changes to any SOW or Services, which the Providing Party shall
document and report to the Customer Party the next Business Day.  Such changes
shall become permanent only if the Providing Party subsequently follows the
procedures in Section 7(a) hereof for permanent change order procedures.  The
Customer Party shall not be obligated to pay for any changed Services performed
without its prior approval.

 

(d)                                 The Customer Party may, in an emergency,
request additional Services to be performed as promptly as practicable, and the
Providing Party shall use its reasonable best efforts to perform such Services
as promptly as practicable. While the Providing Party will continue to provide
services in line with the request from the Customer Party, in the event that the
Providing Party plans to incur materially additional costs in providing this
service, the Providing Party may submit a financial proposal to make the
Providing Party financially whole.  In such a case, the Customer Party and
Providing Party may agree for the one-time increase in payment for the
emergency.  Such emergency request shall last no longer than 30 Business Days,
and the Providing Party shall have no obligation to continue performing such
Services unless the Customer Party follows the procedures in Section 7(a) hereof
for permanent change order procedures.

 

8.                                      Right of First Opportunity.

 

(a)                                 If the Customer Party elects to receive any
Additional Service (as defined below), it shall first request a proposal for the
provision of such Additional Service from the Providing Party.  The Providing
Party shall have 30 Business Days (the “Exclusive Tender Period”) to respond to
such request for Additional Service and to provide a proposed SOW to the
Customer Party.  During the Exclusive Tender Period, the Customer Party shall
not solicit proposals or negotiate with any other third party with respect to
such request for Additional Service.  Upon receipt of the Providing Party’s
proposal for the Additional Service, the Customer

 

9

--------------------------------------------------------------------------------


 

Party shall consider such proposal and shall negotiate with the Providing Party
in good faith with respect to the possible provision by the Providing Party of
such Additional Services.

 

(b)                                 If, at the end of the Exclusive Tender
Period, the Providing Party and the Customer Party do not agree on the proposed
SOW, the Customer Party may solicit proposals from third parties with respect to
the Additional Service; provided, however, that the Customer Party shall not
disclose any information received from the Providing Party, whether verbal or
written, in the proposed SOW or during the Exclusive Tender Period negotiations,
and such information shall be subject to the terms of Section 12
(Confidentiality) hereof.

 

(c)                                  Alternatively to the procedures set forth
in Sections 8(a) and 8(b), Customer Party may solicit proposals or negotiate
with third parties with respect to an Additional Service (such third parties,
“Third Party Additional Service Providers”) during the Exclusive Tender Period
so long as:

 

(1)         at least fifteen Business Days prior to engaging any Third Party
Additional Service Provider, Customer Party shall disclose to Providing Party a
description of the Additional Services to be provided by such Third Party
Additional Service Provider and all fees, costs and other expenses to be charged
by such Third Party Additional Service Provider (such description, a “Third
Party Additional Service Offer”),

 

(2)         within ten Business Days of receipt of any Third Party Additional
Service Offer, Providing Party shall have the right to make an offer (a
“Matching Offer”) to provide the same or substantially the same Additional
Services as set forth in the Third Party Additional Service Offer, and

 

(3)         if the fees set forth in the Matching Offer do not exceed the fees
set forth in the Third Party Additional Services Offer, Customer Party may not
accept the Third Party Additional Services Offer.  Conversely, if the fees set
forth in the Matching Offer exceed the fees set forth in the Third Party
Additional Services Offer, Customer Party may accept the Third Party Additional
Services Offer.

 

(d)                                 For purposes of this Agreement, “Additional
Service” means: a service that (i) is reasonably similar to the Services
provided hereunder or under any SOW, (ii) reasonably could be performed in
facilities located in India, the United States, Canada, Uruguay or other
facilities similar to the Providing Party’s facilities in these locations; (iii)
reasonably would be expected to involve a purchase volume greater than $100,000
on an annual basis; and (iv) is not an Applicable Service.

 

(e)                                  For the avoidance of doubt, the Providing
Party shall not be restricted from providing services to a third party that are
similar or identical to the Services.

 

9.                                      Miscellaneous.

 

(a)                                 This Agreement may be executed in one or
more counterparts, including by facsimile, all of which shall be considered one
and the same agreement, and shall become

 

10

--------------------------------------------------------------------------------


 

effective when one or more counterparts have been signed by each party hereto or
thereto and delivered to the other parties hereto or thereto.

 

(b)                                 This Agreement and the schedule attached
hereto contain the entire agreement between the parties with respect to the
subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter and there are no agreements or understandings
between the parties with respect to the subject matter hereof other than those
set forth or referred to herein or therein.

 

(c)                                  Altisource represents and AAMC represents
as follows:

 

(1)         each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

 

(2)         this Agreement has been duly executed and delivered by it and
constitutes, or will constitute, a valid and binding agreement of it enforceable
in accordance with the terms hereof.

 

(d)                                 This Agreement shall be governed by and
construed and interpreted in accordance with the internal laws of the State of
New York applicable to contracts made and to be performed wholly in such State
and irrespective of the choice of law principles of the State of New York, as to
all matters.

 

(e)                                  Except for the indemnification rights under
this Agreement (a) the provisions of this Agreement are solely for the benefit
of the parties hereto and are not intended to confer upon any Person except the
parties hereto any rights or remedies hereunder and (b) there are no third party
beneficiaries of this Agreement, and this Agreement shall not provide any third
person with any remedy, claim, liability, reimbursement, cause of action or
other right in excess of those existing without reference to this Agreement.

 

(f)                                   All notices or other communications under
this Agreement shall be in writing and shall be deemed to be duly given when
(a) delivered in person, (b) sent by telecopier (except that, if not sent during
normal business hours for the recipient, then at the opening of business on the
next Business Day for the recipient) to the fax numbers set forth below or (c)
deposited in the United States mail or private express mail, postage prepaid,
addressed as follows:

 

If to Altisource, to:

 

Altisource Solutions S.à r.l.

291, Route d’Arlon

L-1150 Luxembourg

Attn:  Corporate Secretary

Fax No.:  352-2744-9499

 

11

--------------------------------------------------------------------------------


 

If to AAMC to:

 

Altisource Asset Management Corporation

402 Strand St.

Frederiksted, VI 00840

Attn:  Corporate Secretary

Fax No.:  770-644-7420

 

Either Party may, by notice to the other party, change the address to which such
notices are to be given.

 

(g)                                  If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either party.  Upon any such determination, the
parties shall negotiate in good faith in an effort to agree upon a suitable and
equitable provision to affect the original intent of the parties.

 

(h)                                 The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

(i)                                     Waiver by any Party hereto of any
default by any other party hereto of any provision of this Agreement shall not
be deemed a waiver by the waiving Party of any subsequent or other default.

 

(j)                                    In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are to be hereby aggrieved shall have the
right to seek specific performance and injunctive or other equitable relief of
its rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.  The other party or parties shall not oppose the granting of such
relief.  The parties to this Agreement agree that the remedies at law for any
breach or threatened breach hereof, including monetary damages, are inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is waived.  Any requirements
for the securing or posting of any bond with such remedy are waived.

 

(k)                                 No provisions of this Agreement shall be
deemed waived, amended, supplemented or modified by any Party hereto, unless
such waiver, amendment, supplement or modification is in writing and signed by
the authorized representative of the party against whom it is sought to enforce
such waiver, amendment, supplement or modification.

 

12

--------------------------------------------------------------------------------


 

(l)            Words in the singular shall be held to include the plural and
vice versa and words of one gender shall be held to include the other genders as
the context requires.  The terms “hereof,” “herein, “and “herewith” and words of
similar import, unless otherwise stated, shall be construed to refer to this
Agreement as a whole (including all of the schedules hereto) and not to any
particular provision of this Agreement.  Article, Section, Exhibit, Schedule and
Appendix references are to the articles, sections, exhibits, schedules and
appendices of or to this Agreement unless otherwise specified.  Any reference
herein to this Agreement, unless otherwise stated, shall be construed to refer
to this Agreement as amended, supplemented or otherwise modified from time to
time, as permitted by Section 9(k).  The word “including” and words of similar
import when used in this Agreement shall mean “including, without limitation,”
unless the context otherwise requires or unless otherwise specified.  The word
“or” shall not be exclusive.  There shall be no presumption of interpreting this
Agreement or any provision hereof against the draftsperson of this Agreement or
any such provision.

 

(m)          Any action or proceeding arising out of or relating to this
Agreement shall be brought in the courts of the State of New York located in the
County of New York or in the United States District Court for the Southern
District of New York (if any Party to such action or proceeding has or can
acquire jurisdiction), and each of the parties hereto irrevocably submits to the
exclusive jurisdiction of each such court in any such action or proceeding,
waives any objection it may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of the action or proceeding shall be
heard and determined only in any such court and agrees not to bring any action
or proceeding arising out of or relating to this Agreement in any other court. 
The parties to this Agreement agree that any of them may file a copy of this
paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties hereto and thereto irrevocably to waive
any objections to venue or to convenience of forum.  Process in any action or
proceeding referred to in the first sentence of this Section 9(m) may be served
on any Party to this Agreement anywhere in the world.

 

10.          Intellectual Property.  The Providing Party shall retain all rights
to all technology and intellectual property owned or licensed by the Providing
Party prior to the provision of Services hereunder or developed by the Providing
Party during the course of and in association with the provision of Services
under this Agreement by the Providing Party, including all derivative works. 
The Customer Party shall retain all rights to all intellectual property owned or
licensed by the Customer Party prior to the provision of Services hereunder or
developed by the Customer Party during the course of and in association with the
provision of Services by the Providing Party under this Agreement including all
derivative works.

 

11.          Cooperation; Access.

 

(a)           The Customer Party shall permit the Providing Party and its
employees and representatives access, on Business Days during hours that
constitute regular business hours for the Customer Party and upon reasonable
prior request, to the premises of the Customer Party and such data, books,
records and personnel designated by the Customer Party as involved in receiving
or overseeing the Services as the Providing Party may reasonably request for the
purposes of providing the Services.  The Providing Party shall provide the
Customer Party, upon reasonable prior written notice, such documentation
relating to the provision of the Services as

 

13

--------------------------------------------------------------------------------


 

the Customer Party may reasonably request for the purposes of confirming any
Invoiced Amount pursuant to this Agreement. Any documentation so provided to the
Providing Party pursuant to this Section will be subject to the confidentiality
obligations set forth in Section 12 of this Agreement.

 

(b)           Each party hereto shall designate a relationship manager (each, a
“Relationship Executive”) to report and discuss issues with respect to the
provision of the Services and successor relationship executives in the event
that a designated Relationship Executive is not available to perform such role
hereunder.  The initial Relationship Executive designated by Altisource shall be
William B. Shepro and the initial Relationship Executive designated by AAMC
shall be Ashish Pandey.  Either party may replace its Relationship Executive at
any time by providing written notice thereof to the other party hereto.

 

12.          Confidentiality.

 

(a)           Subject to Section 12(b), each of Altisource and AAMC, agrees to
hold, and to cause its directors, officers, employees, agents, accountants,
counsel and other advisors and representatives to hold, in strict confidence,
with at least the same degree of care that applies to confidential and
proprietary information of Altisource pursuant to policies in effect as of the
Distribution Date, all Information concerning the other party that is either in
its possession (including Information in its possession prior to the
Distribution Date) or furnished by the other party or its directors, officers,
employees, agents, accountants, counsel and other advisors and representatives
at any time pursuant to this Agreement, and shall not use any such Information
other than for such purposes as shall be expressly permitted hereunder, except
to the extent that such Information has been (i) in the public domain through no
fault of such party or any of their respective directors, officers, employees,
agents, accountants, counsel and other advisors and representatives, (ii) later
lawfully acquired from other sources by such party, which sources are not known
by such party to be themselves bound by a confidentiality obligation, or
(iii) independently generated without reference to any proprietary or
confidential Information of the other party.

 

(b)           Each party agrees not to release or disclose, or permit to be
released or disclosed, any such Information (excluding Information described in
clauses (i), (ii) and (iii) of Section 12(a)) to any other Person, except its
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives who need to know such Information (who shall be advised of
their obligations hereunder with respect to such Information), except in
compliance with Section 12(c).  Without limiting the foregoing, when any
Information is no longer needed for the purposes contemplated by this Agreement,
each party will promptly, after request of the other party, either return the
Information to the other party in a tangible form (including all copies thereof
and all notes, extracts or summaries based thereon) or certify to the other
party that any Information not returned in a tangible form (including any such
Information that exists in an electronic form) has been destroyed (and such
copies thereof and such notes, extracts or summaries based thereon).

 

(c)           In the event that either party determines on the advice of its
counsel that it is required to disclose any Information pursuant to applicable
law or receives any demand under lawful process or from any Governmental
Authority to disclose or provide Information of the

 

14

--------------------------------------------------------------------------------


 

other party that is subject to the confidentiality provisions hereof, such party
shall, to the extent permitted by law, notify the other party prior to
disclosing or providing such Information and shall cooperate, at the expense of
the requesting Party, in seeking any reasonable protective arrangements
requested by such other party.  Subject to the foregoing, the Person that
received such request may thereafter disclose or provide Information to the
extent required by such law (as so advised by counsel) or by lawful process or
such Governmental Authority.

 

13.          Dispute Resolution.

 

(a)           It is the intent of the parties to use reasonable best efforts to
resolve expeditiously any dispute, controversy or claim between or among them
with respect to the matters covered hereby that may arise from time to time on a
mutually acceptable negotiated basis.  In furtherance of the foregoing, a Party
involved in a dispute, controversy or claim may deliver a notice (an “Escalation
Notice”) demanding an in-person meeting involving representatives of the parties
at a senior level of management (or if the parties agree, of the appropriate
strategic business unit or division within such entity).  A copy of any such
Escalation Notice shall be given to the General Counsel, or like officer or
official, of the party involved in the dispute, controversy or claim (which copy
shall state that it is an Escalation Notice pursuant to this Agreement).  Any
agenda, location or procedures for such discussions or negotiations between the
parties may be established by the parties from time to time; provided, however,
that the parties shall use reasonable best efforts to meet within 30 days of the
Escalation Notice.

 

14.          Warranties; Limitation of Liability; Indemnity.

 

(a)           Other than the statements expressly made by the Providing Party in
this Agreement or in any SOW, the Providing Party makes no representation or
warranty, express or implied, with respect to the Services and, except as
provided in Section 14(b) hereof, the Customer Party hereby waives, releases and
renounces all other representations, warranties, obligations and liabilities of
the Providing Party, and any other rights, claims and remedies of the Customer
Party against the Providing Party, express or implied, arising by law or
otherwise, with respect to any nonconformance, error, durability, omission or
defect in any of the Services, including (i) any implied warranty of
merchantability, fitness for a particular purpose or non-infringement, (ii) any
implied warranty arising from course of performance, course of dealing or usage
of trade and (iii) any obligation, liability, right, claim or remedy in tort,
whether or not arising from the negligence of the Providing Party.

 

(b)           None of the Providing Party or any of its respective officers,
directors, employees, agents, attorneys-in-fact, contractors or other
representatives shall be liable for any action taken or omitted to be taken by
the Providing Party or such person under or in connection with this Agreement,
except that the Providing Party shall be liable for direct damages or losses
incurred by the Customer Party arising out of the gross negligence or willful
misconduct of the Providing Party or any of its respective officers, directors,
employees, agents, attorneys-in-fact, contractors or other representatives in
the performance or nonperformance of the Services or Ancillary Services.

 

(c)           In no event shall (i) the amount of damages or losses for which
the Providing Party and the Customer Party may be liable under this Agreement
exceed the fees due

 

15

--------------------------------------------------------------------------------


 

to the Providing Party for the most recent 6 month period under the applicable
Service or SOW(s), provided that if Services have been performed for less than 6
months, then the damages or losses will be limited to the value of the actual
Services performed during such period; or (ii) the aggregate amount of all such
damages or losses for which the Providing Party may be liable under this
Agreement exceed $1,000,000; provided, that, no such cap shall apply to
liability for damages or losses arising from or relating to breaches of Section
12 (relating to confidentiality), infringement of intellectual property or fraud
or criminal acts.  Except as provided in Section 14(b) hereof, none of the
Providing Party or any of its respective officers, directors, employees, agents,
attorneys-in-fact, contractors or other representatives shall be liable for any
action taken or omitted to be taken by, or the negligence, gross negligence or
willful misconduct of, any third party.

 

(d)           Notwithstanding anything to the contrary herein, none of the
Providing Party or any of its respective officers, directors, employees, agents,
attorneys-in-fact, contractors or other representatives shall be liable for
damages or losses incurred by the Customer Party for any action taken or omitted
to be taken by the Providing Party or such other person under or in connection
with this Agreement to the extent such action or omission arises from actions
taken or omitted to be taken by, or the negligence, gross negligence or willful
misconduct of, the Customer Party.

 

(e)           Without limiting Section 14(b) hereof, no Party hereto or any of
its respective officers, directors, employees, agents, attorneys-in-fact,
contractors or other representatives shall in any event have any obligation or
liability to the other party hereto or any such other person whether arising in
contract (including warranty), tort (including active, passive or imputed
negligence) or otherwise for consequential, incidental, indirect, special or
punitive damages, whether foreseeable or not, arising out of the performance of
the Services or this Agreement, including any loss of revenue or profits, even
if a Party hereto has been notified about the possibility of such damages;
provided, however, that the provisions of this Section 14(e) shall not limit the
indemnification obligations hereunder of either party hereto with respect to any
liability that the other party hereto may have to any third party not affiliated
the Providing Party or the Customer Party for any incidental, consequential,
indirect, special or punitive damages.

 

(f)            The Customer Party shall indemnify and hold the Providing Party
and any of its respective officers, directors, employees, agents,
attorneys-in-fact, contractors or other representatives harmless from and
against any and all damages, claims or losses that the Providing Party or any
such other person may at any time suffer or incur, or become subject to, as a
result of or in connection with this Agreement or the Services provided
hereunder, except those damages, claims or losses incurred by the Providing
Party or such other person arising out of the gross negligence or willful
misconduct by the Providing Party or such other person.

 

15.          Additional Agreements.  The Providing Party shall:

 

(a)           maintain data backup and document storage and retrieval systems
adequate for the provision of the Services;

 

16

--------------------------------------------------------------------------------


 

(b)           maintain a business continuity plan adequate for the provision of
the Services and shall provide a copy of such plan upon the Customer Party’s
request; and

 

(c)           provide the Services under this Agreement and any SOW in
compliance with (i) all obligations and applicable laws, including, but not
limited to, privacy and data protection laws, labor and overtime laws, tax laws,
the U.S. Foreign Corrupt Practices Act and environmental protection laws and
(ii) all requirements from any Governmental Authority to maintain necessary
licenses and permits.

 

16.          Taxes. Unless otherwise provided herein or in an applicable SOW,
each party hereto shall be responsible for the cost of any sales, use, privilege
and other transfer or similar taxes imposed upon that Party as a result of the
transactions contemplated hereby. Any amounts payable under this Agreement are
exclusive of any goods and services taxes, value added taxes, sales taxes or
similar taxes (“Sales Taxes”) now or hereinafter imposed on the performance or
delivery of Services, and an amount equal to such taxes so chargeable shall,
subject to receipt of a valid receipt or invoice as required below in this
Section 16, be paid by the Customer Party to the Providing Party in addition to
the amounts otherwise payable under this Agreement.  In each case where an
amount in respect of Sales Tax is payable by the Customer Party in respect of a
Service provided by the Providing Party, the Providing Party shall furnish in a
timely manner a valid Sales Tax receipt or invoice to the Customer Party in the
form and manner required by applicable law to allow the Customer Party to
recover such tax to the extent allowable under such law.

 

17.          Public Announcements.  No Party to this Agreement shall make, or
cause to be made, any press release or public announcement or otherwise
communicate with any news media in respect of this Agreement or the transactions
contemplated by this Agreement without the prior written consent of the other
party hereto unless otherwise required by law, in which case the party making
the press release, public announcement or communication shall give the other
party reasonable opportunity to review and comment on such and the parties shall
cooperate as to the timing and contents of any such press release, public
announcement or communication.

 

18.          Assignment.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns. No Party hereto may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other party hereto; provided, however, that either party may assign this
Agreement without the consent of the other party to any third party that
acquires, by any means, including by merger or consolidation, all or
substantially all the consolidated assets of such party. Any purported
assignment in violation of this Section 18 shall be void and shall constitute a
material breach of this Agreement.

 

19.          Relationship of the Parties.  The parties hereto are independent
contractors and none of the parties hereto is an employee, partner or joint
venturer of the other.  Under no circumstances shall any of the employees of a
Party hereto be deemed to be employees of the other party hereto for any
purpose.  Except as expressly provided herein, none of the parties hereto shall
have the right to bind the others to any agreement with a third party or to
represent itself as a partner or joint venturer of the other by reason of this
Agreement.

 

17

--------------------------------------------------------------------------------


 

20.          Force Majeure.  Neither party hereto shall be in default of this
Agreement by reason of its delay in the performance of, or failure to perform,
any of its obligations hereunder if such delay or failure is caused by strikes,
acts of God, acts of the public enemy, acts of terrorism, riots or other events
that arise from circumstances beyond the reasonable control of that Party (each,
a “Force Majeure Event”).  During the pendency of such Force Majeure Event, each
of the parties hereto shall take all reasonable steps to fulfill its obligations
hereunder by other means and, in any event, shall upon termination of such
intervening event, promptly resume its obligations under this Agreement.

 

21.          Non-Solicitation.  The Customer Party acknowledges that the value
to the Providing Party of its business and the transactions contemplated by this
Agreement would be substantially diminished if such Customer Party was to
solicit the employment of or hire any employee of the Providing Party performing
Services or who has performed Services hereunder.  Accordingly, the Customer
Party agrees that it shall not directly or indirectly and without the prior
consent of the other party, solicit the employment of, or hire, employ or
retain, or otherwise encourage or cause to leave employment with the Providing
Party, or cause any other Person to hire, employ or retain, or otherwise
encourage or cause to leave employment with the Providing Party, any Person who
is or was employed by the Providing Party with respect to the provision of
Services at any time within twelve (12) months preceding the time of such
solicitation or hiring, employment, retention or encouragement.

 

22.          Waiver of Jury Trial.  EACH PARTY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING
WITHOUT A JURY.

 

* * * * *

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Technology Products Services
Agreement to be executed as of the date first written above by their duly
authorized representatives.

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

By:

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Manager

 

 

 

 

 

ALTISOURCE ASSET MANAGEMENT CORPORATION

 

 

 

 

 

By:

/s/ Ashish Pandey

 

 

Name:

Ashish Pandey

 

 

Title:

Chief Executive Officer

 

[TECHNOLOGY PRODUCTS SERVICES AGREEMENT - AAMC]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SERVICES

 

Service

 

Service Period (years)

SERVICE

Telephone Systems

Technology Systems

Desktop Support Services

 

15

 

 

 

SERVICE

 

 

 

--------------------------------------------------------------------------------